                               UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
                              DOCKET NO. 1:18-cv-00033-FDW-DSC
    FRANCISCO CAVADAS,                                    )
                                                          )
           Plaintiff,                                     )
                                                          )
    vs.                                                   )
                                                          )                           ORDER
    NANCY A. BERRYHILL,                                   )
    Acting Commissioner of Social Security                )
                                                          )
           Defendant.                                     )
                                                          )
                                                          )

          THIS MATTER is before the Court on the Magistrate Judge’s Memorandum and

Recommendation (“M&R”) (Doc. No. 14). The M&R was entered on October 10, 2018. Federal

Rule of Civil Procedure 72(b) allows a party fourteen (14) days to file specific written objections

to a Magistrate Judge’s proposed findings and recommendations. Fed. R. Civ. P. 72(b)(2). By copy

of the M&R, each party was advised of the right to file written objections. No objections were

filed by either party as of the date of this Order. After a careful review of the record, and finding

no error, the Court hereby ADOPTS and APPROVES the findings and recommendations set forth

in the M&R (Doc. No. 14). Therefore, Plaintiff’s Motion for Summary Judgement (Doc. No. 8) is

GRANTED and Defendant’s Motion for Summary Judgment (Doc. No. 12) is DENIED. The

Commissioner’s decision in this case is REVERSED and this matter will be REMANDED for a

new hearing pursuant to Sentence Four of 42 U.S.C. § 405(g).1




1
  Sentence Four authorizes “a judgment affirming, modifying, or reversing the decision . . . with or without remanding
the cause for a rehearing.” Sullivan v. Finkelstein, 496 U.S. 617, 625 (1990).
                                                          1
IT IS SO ORDERED.

                    Signed: November 14, 2018




                              2
